DETAILED ACTION

Claim Objections
Claims 1, 3, 6-9, 11, 14-16, 18-27, 30, 31 and 34 are objected to because of the following informalities:  
Claim 1 recites “the openings of the ends of the elongate member” in lines 10-11. While not necessarily indefinite, the examiner recommends amending this to refer to “the opening at the first end and the opening at the second end” to make it clearer what this phrase refers to.
Claims 3, 6-9, 11 and 34 depend from claim 1.
Claim 14 recites “the openings of the ends of the elongate member” in lines 7-8. While not necessarily indefinite, the examiner recommends amending this to refer to “the opening at the first end and the opening at the second end” to make it clearer what this phrase refers to.
Claims 15, 16, and 18-27 depend from claim 14.
Claims 30 recites “by opening the one or more and…” in lines 22-23. This should be amended to recite “by opening the one or more flaps and…”
Claim 31 recites “the openings of the ends of the elongate member” in lines 6-7. While not necessarily indefinite, the examiner recommends amending this to refer to “the opening at the first end and the opening at the second end” to make it clearer what this phrase refers to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9, 11 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more side slaps" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim. The examiner will assume “slaps” was intended to read “flaps”.
Claims 3, 6-9, 11 and 34 are rejected as they depend from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-9, 11, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,458,281. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the similar subject matter of a catheter comprising a flexible elongate member, a primary fluid pathway through the elongate member, a secondary fluid pathway, wherein the secondary fluid pathway comprises one or more side flaps or slits configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a patient; wherein each of the plurality of slits or side flaps have a configuration extending 60-120 degrees about a circumference of the catheter, the slits or side flaps having bilateral symmetry along a primary axis of the catheter, wherein the slits are biased to be closed when pressure from infusate is below a therapeutic infusion pressure and adapted to open if pressure from the infusate is above the therapeutic infusion pressure such that the primary and secondary fluid pathways are open simultaneously. The difference between claim 1 of the patent and the instant claim 1 is that claim 1 of the patent specifically refers to “V-shaped slits” and the instant claim 1 refers to “one or more side flaps are formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter”. However one having ordinary skill in the art would recognize one or more side flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter as a way of forming a V-shaped slit. Each claim also recites similar limitations with regard to a wall thickness of the flexible elongate member and how far around the catheter the slits/flaps extend (60-120 degrees of a circumference of the catheter). The claims also contain other minor, insignificant wording differences. The limitations of instant claims 3, 6-9, 11, and 34 are found throughout and/or made obvious by claims 2-8 of the patent.
Claims 14-16, 18, 25, 26, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 11,458,281. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the similar subject matter of a catheter comprising an elongate member comprising a sidewall, a primary fluid pathway, and a secondary fluid pathway, wherein the secondary fluid pathway comprises a self-closing opening. The difference between claim 9 of the patent and the instant claim 14 is that claim 9 of the patent specifically refers to “V-shaped slits” and the instant claim 14 refers to “a flap are formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter”. However one having ordinary skill in the art would recognize flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter as a way of forming a V-shaped slit. Each claim also recites similar limitations with regard to a wall thickness of the flexible elongate member and how far around the catheter the slits/flaps extend (60-120 degrees of a circumference of the catheter). The claims also contain other minor, insignificant wording differences. The limitations of instant claims 18, 25, 26 and 27 are found throughout and/or made obvious by claims 9-12 of the patent.
The instant method claims of claims 30-32 contain limitations similar to the above-rejected product claims, and are rejected for similar reasons, mutatis mutandis, as claims 1 and 9 as noted above.

Allowable Subject Matter
Claims 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 19-24, while all other claims are rejected on the ground of nonstatutory double patenting as pointed out above, patent #11,458,281 does not contain limitations regarding a side port(s), which the instant specification differentiates from a slit/side flap (i.e. it appears that a “side port” refers to a constantly open hole or opening which does not rely on a certain pressure for opening when compared to the claimed slit/flap. Therefore the claims of patent #11,458,281 do not appear to make obvious the limitations of instant claims 19-24 which all refer to side port(s).

Response to Arguments
Applicant’s Remarks submitted 8/9/22 have been considered. The examiner finds the applicant’s Remarks persuasive, however the amendments to the claims have resulted in the new rejections under 35 USC 112 and the new double patenting rejections as noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783